DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 1, 2, 6, 8, 10, 14, & 16, the cancellation of claim 9, and the addition of claims 18 – 21. Claims 4 – 5 were previously canceled.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The amendment of claim 14 is missing the word “of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 has been amended to recite: “a total thickness associated with the inner layer of glass is less than a thickness associated with the outer layer of glass.” Applicant’s specification teaches the inner layer of glass 102 may be thinner or thicker than the outer layer of glass 101 (paragraph [0015]). The outer layer of glass 201 may have a thickness between 0.55 mm to 5 mm (paragraph [0027]). Each inner layer of glass has a thickness between 0.55 mm to 5 mm (paragraph [0028]). However, the specification does not teach the total thickness of the inner layers is less than the thickness of the outer layer of glass.
New claim 20 recites: “wherein the first sound absorption frequency range or the second sound absorption frequency range are based on a specific vehicle characteristic.” The specification teaches “different absorption characteristics of the glass structure can be influenced by changing specific physical characteristics of the structure” (paragraph [0020]). The specification and claims have identified “the structure” as “the glass structure for a vehicle” of the claims, not the entire vehicle structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites: “an outer layer of glass having an outer layer thickness; an inner layer of glass having an inner layer thickness, the inner layer thickness is based on a selected sound absorption frequency.” The phrase “the inner layer thickness is based on a selected sound absorption frequency” is indefinite.  While the word selected in a claim does not per se render the claim indefinite, given the facts of this case the claim does not satisfy the requirements of 35 U.S.C. 112(b).  
Claim 1 is a product claim. Take for example, the two products below:

Product 1
Product 2
Outer Layer thickness
1 mm
1 mm
Inner Layer thickness
2 mm
2 mm
Inner layer selected as a function of:
Selected sound absorption frequency
Selected strength


Product 1 meets the amended claim limitation while product 2 does not; however, the products are identical. In order to determine if a product infringes upon the claims, one would need to step into the manufacturing process and the subjective reason for selecting the thickness of the layer.  The PTAB has found a limitation such as the one above indefinite when the specification fails to provide an objective manner for determining the scope of the claim. 
In Ex parte Nelson, the limitation “a cell size for the aluminum foam wick is selected based on a desired capillary action" was found indefinite. The Board held the claim indefinite because “[n]either the claim nor the Specification provides an objective way to determine from the cell size of a particular aluminum foam wick whether that cell size was selected based on a desired capillary action, or for some other reason, such as cost savings or ease of manufacture. Thus, the only way to know if a specific heat exchanger infringes claim 2 is to determine the designer's subjective reason for selecting the particular cell size of the wick. Under Datamize, this need to resort to a designer's subject reason for selecting a particular cell size renders the claim indefinite. Ex parte Nelson, Appeal 2016-4822, 2017 BL 314681
Like Nelson, the instant specification fails to provide any guidance for determining if the thickness of the inner layer was selected based upon the desired sound absorption frequency or some other reason, e.g., strength. As such, the claim limitation is indefinite. 

New claim 20 recites: “wherein the first sound absorption frequency range or the second sound absorption frequency range are based on a specific vehicle characteristic.” The phrase “wherein the first sound absorption frequency range or the second sound absorption frequency range are based on a specific vehicle characteristic” is indefinite.  
While the phrase “specific vehicle characteristic” in a claim does not per se render the claim indefinite, given the facts of this case the claim does not satisfy the requirements of 35 U.S.C. 112(b).  
Claim 1 is a product claim. Take for example, the two products below:

Product 1
Product 2
Outer Layer thickness
3 mm
3 mm
First inner Layer thickness (specific vehicle characteristic)
2 mm
2 mm
Second Inner layer thickness (specific vehicle characteristic)
0.5 mm
0.5 mm
First Inner layer selected as a function of:
Desired first sound absorption frequency
Desired strength of first inner layer
Second Inner layer selected as a function of:
Desired second sound absorption frequency
Desired strength of second inner layer


Product 1 meets the amended claim limitation while product 2 does not; however, the products are identical. In order to determine if a product infringes upon the claims, one would need to step into the manufacturing process and the subjective reason for selecting the specific vehicle characteristic.  The PTAB has found a limitation such as the one above indefinite when the specification fails to provide an objective manner for determining the scope of the claim. 
In Ex parte Nelson, the limitation “a cell size for the aluminum foam wick is selected based on a desired capillary action" was found indefinite. The Board held the claim indefinite because “[n]either the claim nor the Specification provides an objective way to determine from the cell size of a particular aluminum foam wick whether that cell size was selected based on a desired capillary action, or for some other reason, such as cost savings or ease of manufacture. Thus, the only way to know if a specific heat exchanger infringes claim 2 is to determine the designer's subjective reason for selecting the particular cell size of the wick. Under Datamize, this need to resort to a designer's subject reason for selecting a particular cell size renders the claim indefinite. Ex parte Nelson, Appeal 2016-4822, 2017 BL 314681
Like Nelson, the instant specification fails to provide any guidance for determining if the specific vehicle characteristic was selected based upon the desired sound absorption frequency or some other reason, e.g., strength. As such, the claim limitation is indefinite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3, 10 – 13, & 18 – 21 are rejected under 35 U.S.C. 103 as being obvious by Xinghua Ma (CN 101634215 A; Published 2010), in view of and Nicolai et al. (U.S. Patent No. 6,820,720 B1).
With regard to claims 1 & 18, Ma teaches a vehicle window for ventilation and a sound barrier comprising perforated glass plate of second thickness with a plurality of holes installed on the inside of a vehicle (Applicant’s “inner layer of glass”) (Fig. 3, #1) combined with an ordinary glass plate of first thickness installed on the outside of the vehicle (Applicant’s “outer layer of glass”) (Fig. 3, #4) (pgs. 4 & 9).  There is a gap (5) between the glass plate and the ordinary glass plate (pg. 4, Fig. 3). Two layers of perforated glass plates (1) & (9) (Applicant’s “second inner layer of glass”) have effective sound absorption effects (pg. 5), wherein a gap (5) is left between the two layers of perforated glass (pgs. 4 & 6 – 7, Fig. 6).  Ma teaches the opening ratio (porosity) of the perforated glass plate 1 (“inner layer of glass”) is 0.5 – 20% (pg. 8), which includes Applicant’s claimed range of 1 – 6%. The opening rate of the first perforated plate 1 is generally greater than or equal to the other perforated glass plate 9 (pg. 10). 

    PNG
    media_image1.png
    304
    308
    media_image1.png
    Greyscale

Ma teaches the thickness of the perforated glass is between 2 mm and 500 mm (pgs. 3 & 10).  Two layers of perforated glass plates (1) & (9) (Applicant’s “second inner layer of glass”) have effective sound absorption effects (pg. 5). However, Ma does not explicitly teach the thickness of the inner layer of glass is selected as a function of sound absorption frequency.
Claim 1 defines the product by how the product was made (i.e. a selection process).  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having good sound absorption. The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Ma fails to teach wherein a first set of the plurality of holes are non-uniformly distributed across the inner layer of glass, wherein a first set of the plurality of holes are arranged in a center portion of the inner layer of glass, wherein a second set of the plurality of holes are arranged in an edge portion of the inner layer of glass, and wherein the second set is greater in quantity than the first set.
Nicolai et al. teach a sound-absorbing article for a roof lining of an automobile, wherein the article comprises at least one microperforated sheet, which may be composed of glass (Col. 7, Line 17). Fig. 3a teaches an embodiment in which a first set of the plurality of holes are non-uniformly distributed across the inner layer of glass, wherein a first set of the plurality of holes are arranged in a center portion of the inner layer of glass, wherein a second wet of the plurality of holes are arranged in an edge portion of the inner layer of glass, and wherein the second set is greater in quantity than the first set. Figs. 3a – 3c demonstrate the distance between the holes (uniformly vs. non-uniformly, or the number of holes in the center compared to the edges) of similar size and surface area yield almost the same sound absorption maximum at the same frequency (Col. 3, Lines 61 – 64). 

    PNG
    media_image2.png
    328
    601
    media_image2.png
    Greyscale

Therefore, based on the teachings of Nicolai et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date that rearrangement of the plurality of holes would yield the same sound absorbing properties. It has been held that rearrangement of parts is unpatentable in instances in which the rearrangement would not have modified the operation of the device and is an obvious matter of design choice. See MPEP 2144.04.

With regard to claim 2, Ma teaches the gap (5) between the perforated glass (inner layer) and the ordinary glass (outer layer) has a spacing of 1 mm to 500 mm (pg. 9), more preferably 1 – 30 mm (pg. 9), which overlaps with Applicant’s claimed range of 0.5 – 6 mm.  
With regard to claim 3, Ma teaches the hole of the plurality of holes is circular (pg. 3 & Fig. 1a).  
With regard to claims 10, Ma two layers of perforated glass plates (1) & (9) (Applicant’s “second inner layer of glass”) have effective sound absorption effects (pg. 5).  
With regard to claims 11 – 13, Ma teaches the hole diameters and opening ratios of the two perforated glass plates are different (pg. 6 & 11) (claim 13), which results in holes that are distributed differently such that they are staggered (claims 11 – 12). 
With regard to claim 19, this claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As discussed above for claim 1, Ma teaches the glass structure for a vehicle. Furthermore, Ma teaches the opening rate of the first perforated plate 1 is generally greater than or equal to the other (second) perforated glass plate 9 (pg. 10). When the opening rate is not large, the sound insulation effective effectively reduces the noise impact on the other side of the noise source (pg. 10). Therefore, the opening rate of the first glass plate 1 is a “first means for absorbing a first sound absorption frequency range” and the opening rate of the second glass plate 9 is a “second means for absorbing a second sound absorption frequency range.”
With regard to claim 20, as discussed above for claim 1, the first sound absorption frequency range or the second sound absorption frequency range are based on a thickness of the first inner layer of glass and the thickness of a second inner layer of glass (i.e. a specific vehicle characteristic).
Additionally, Ma teaches the first sound absorption frequency range (of the first inner layer of glass) and the second sound absorption range (of the second inner layer of glass) is based on the opening rate (porosity) of the glass layer (i.e. a specific vehicle characteristic) (pg. 10).
With regard to claim 21, Ma teaches the noise insulation (sound absorption frequency range) is based on the open rate (porosity), and the open rate (porosity) of the first inner glass layer may be greater than the second inner glass layer (pg. 10). Therefore, the first sound absorption frequency of the first inner layer of glass is different than the second sound absorption frequency of the second inner layer of glass.

Claim(s) 1 – 3, 10 – 13, & 18 – 21 are rejected under 35 U.S.C. 103 as being obvious by Xinghua Ma (CN 101634215 A; Published 2010), in view of Glassonweb.com (2012)(https://www.glassonweb.com/article/acoustic-properties-glass-not-so-simple) and Nicolai et al. (U.S. Patent No. 6,820,720 B1). 
With regard to claims 1 & 18, Ma teaches a vehicle window for ventilation and a sound barrier comprising perforated glass plate of second thickness with a plurality of holes installed on the inside of a vehicle (Applicant’s “inner layer of glass”) (Fig. 3, #1) combined with an ordinary glass plate of first thickness installed on the outside of the vehicle (Applicant’s “outer layer of glass”) (Fig. 3, #4) (pgs. 4 & 9).  There is a gap (5) between the glass plate and the ordinary glass plate (pg. 4, Fig. 3).  Two layers of perforated glass plates (1) & (9) (Applicant’s “second inner layer of glass”) have effective sound absorption effects (pg. 5), wherein a gap (5) is left between the two layers of perforated glass (pgs. 4 & 6 – 7, Fig. 6).  Ma teaches the opening ratio (porosity) of the perforated glass plate 1 (“inner layer of glass”) is 0.5 – 20% (pg. 8), which includes Applicant’s claimed range of 1 – 6%. The opening rate of the first perforated plate 1 is generally greater than or equal to the other perforated glass plate 9 (pg. 10).


    PNG
    media_image1.png
    304
    308
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    439
    289
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    437
    291
    media_image4.png
    Greyscale

Ma teaches the thickness of the perforated glass is between 2 mm and 500 mm (pgs. 3 & 10).  Two layers of perforated glass plates (1) & (9) (Applicant’s “second inner layer of glass”) have effective sound absorption effects (pg. 5). However, Ma does not explicitly teach the thickness of the inner layer of glass is selected as a function of a desired sound absorption frequency.
Glassonweb.com (2012) teaches every glass pane thickness has a weak frequency value, such that a frequency for which that glass is less ‘noise absorbent’ (sound absorption frequency) than for others. That value is known as critical frequency. The graphic below demonstrates sound reduction (in dB) measured at different frequency bands for glass panes of different thickness. The thicker the glass provides greater sound reduction (pgs. 9 – 10).

    PNG
    media_image5.png
    375
    424
    media_image5.png
    Greyscale

Therefore, based on the teachings of Glassonweb.com, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness of each inner glass layer through routine experimentation in order to achieve a glass structure having a desired range of sound absorption frequencies. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Ma fails to teach wherein a first set of the plurality of holes are non-uniformly distributed across the inner layer of glass, wherein a first set of the plurality of holes are arranged in a center portion of the inner layer of glass, wherein a second wet of the plurality of holes are arranged in an edge portion of the inner layer of glass, and wherein the second set is greater in quantity than the first set.
Nicolai et al. teach a sound-absorbing article for a roof lining of an automobile, wherein the article comprises at least one microperforated sheet, which may be composed of glass (Col. 7, Line 17). Fig. 3a teaches an embodiment in which a first set of the plurality of holes are non-uniformly distributed across the inner layer of glass, wherein a first set of the plurality of holes are arranged in a center portion of the inner layer of glass, wherein a second wet of the plurality of holes are arranged in an edge portion of the inner layer of glass, and wherein the second set is greater in quantity than the first set. Figs. 3a – 3c demonstrate the distance between the holes (uniformly vs. non-uniformly, or the number of holes in the center compared to the edges) of similar size and surface area yield almost the same sound absorption maximum at the same frequency (Col. 3, Lines 61 – 64). 

    PNG
    media_image2.png
    328
    601
    media_image2.png
    Greyscale

Therefore, based on the teachings of Nicolai et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date that rearrangement of the plurality of holes would yield the same sound absorbing properties. It has been held that rearrangement of parts is unpatentable in instances in which the rearrangement would not have modified the operation of the device and is an obvious matter of design choice. See MPEP 2144.04.

With regard to claim 2, Ma teaches the gap (5) between the perforated glass (inner layer) and the ordinary glass (outer layer) has a spacing of 1 mm to 500 mm (pg. 9), more preferably 1 – 30 mm (pg. 9), which overlaps with Applicant’s claimed range of 0.5 – 6 mm.  
With regard to claim 3, Ma teaches the hole of the plurality of holes is circular (pg. 3 & Fig. 1a).  
With regard to claim 10, Ma teaches two layers of perforated glass plates (1) & (9) (Applicant’s “second inner layer of glass”) have effective sound absorption effects (pg. 5).  
With regard to claims 11 – 13, Ma teaches the hole diameters and opening ratios of the two perforated glass plates are different (pg. 6 & 11) (claim 13), which results in holes that are distributed differently such that they are staggered (claims 11 – 12). 
	With regard to claim 19, this claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As discussed above for claim 1, Ma teaches the glass structure for a vehicle. Furthermore, Ma teaches the opening rate of the first perforated plate 1 is generally greater than or equal to the other (second) perforated glass plate 9 (pg. 10). When the opening rate is not large, the sound insulation effective effectively reduces the noise impact on the other side of the noise source (pg. 10). Therefore, the opening rate of the first glass plate 1 is a “first means for absorbing a first sound absorption frequency range” and the opening rate of the second glass plate 9 is a “second means for absorbing a second sound absorption frequency range.”
Additionally, as discussed above, Glassweb.com teaches the thicker the glass provides greater sound reduction (pgs. 9 – 10). Therefore, the thickness of the first inner glass layer is a “first means for absorbing a first sound absorption frequency range” and the thickness of the second inner glass layer is a “second means for absorbing a second sound absorption frequency range.”
With regard to claim 20, as discussed above for claim 1, the first sound absorption frequency range or the second sound absorption frequency range are based on a thickness of the first inner layer of glass and the thickness of a second inner layer of glass (i.e. a specific vehicle characteristic).
Additionally, Ma teaches the first sound absorption frequency range (of the first inner layer of glass) and the second sound absorption range (of the second inner layer of glass) is based on the opening rate (porosity) of the glass layer (i.e. a specific vehicle characteristic) (pg. 10).
With regard to claim 21, as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art to form each inner glass layer to have a different thickness (i.e. a first thickness and a second therefore), and therefore absorb a first sound absorption frequency range and a different second sound absorption frequency range.
Additionally, Ma teaches the noise insulation (sound absorption frequency range) is based on the open rate (porosity), and the open rate (porosity) of the first inner glass layer may be greater than the second inner glass layer (pg. 10). Therefore, the first sound absorption frequency of the first inner layer of glass is different than the second sound absorption frequency of the second inner layer of glass.

Claim(s) 1 – 3, 10 – 13, & 15 – 21 are rejected under 35 U.S.C. 103 as being obvious by Huang (U.S. Patent No. 4,787,296), in view of Ma.
With regard to claims 1 & 18, Huang teaches ventilated soundproof glass comprising a first sheet of glass (1) and a second sheet of glass (4). Round holes in the first sheet of claim (11) are present on the center and outer edges of the glass (Figs. 1 & 4). The round holes are in different vertical and horizontal positions (edges and center) (Col. 1, Line 68 – Col. 2, Line 2, & Figs. 1 – 7). Between said first and second sheet is a gap formed from grooves on the inner surface of the glass sheets for the ventilation of air (Col. 2, Lines 2 – 10), as shown in Fig. 3 below. Huang teaches the ventilated soundproof article may consist of more than two sheets comprising holes, such as a third sheet and/or fourth sheet between the first and second sheets, wherein plastic sheets between each glass sheet form the channels (gaps), for enhancing the soundproofing effect (Col. 2, Lines 48 – 53).

    PNG
    media_image6.png
    737
    461
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    572
    221
    media_image7.png
    Greyscale

Huang does not explicitly teach the thickness of the inner layer of glass is selected as a function of a desired sound absorption frequency.
However, claim 1 defines the product by how the product was made (i.e. a selection process).  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having good sound absorption. The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Huang does not explicitly teach an embodiment in which there are a plurality of holes in the center and a greater amount of holes along the edge than in the center.
However, Huang does not limit the number of holes in the center or outer edges of the glass sheet. It would have been obvious to one of ordinary skill in the art to increase the number of holes in the center and/or edge regions of the sheet according to the size and dimensions of the glass sheet for the intended use. The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.B.
Huang fails to teach the porosity of the first layer of the inner glass layer and the second layer of the inner glass layer.
Ma teaches the opening ratio (porosity) of the perforated glass plate 1 (“inner layer of glass”) is 0.5 – 20% (pg. 8), which includes Applicant’s claimed range of 1 – 6%. The opening rate of the first perforated plate 1 is generally greater than or equal to the other (second) perforated glass plate 9 (pg. 10). When the opening rate is not large, the sound insulation effective effectively reduces the noise impact on the other side of the noise source (pg. 10).
Therefore, based on the teachings of Ma, it would have been obvious to one of ordinary skill in the art to modify the porosity of the first layer of the inner glass layer and the second glass layer such that it is in the range of 0.5 – 20% in order effectively reduce the noise impact on the opposing side of the glass from the noise source.

With regard to claim 2, Huang does not teach the size of the grooves (gaps) on the inner sides of the glass sheets.
	Ma teaches a glass laminate for sound insulation and ventilation wherein at least one glass sheet forming the laminate comprises a plurality of holes and a gap between at least two sheets of the laminate. The gap (5) between the perforated glass (inner layer of glass) and the ordinary glass (outer layer of glass) has a spacing of 1 mm to 500 mm (pg. 9), more preferably 1 – 30 mm (pg. 9), which overlaps with Applicant’s claimed range of 0.5 – 6 mm. The gap allows for the exchange of air (ventilation) through the holes of the glass sheets (pg. 6, first and last paragraphs). 
	Therefore, based on the teachings of Ma, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the gap (grooves between said first and second glass sheets) taught by Huang in the range of 1 mm to 30 mm to allow for the exchange (ventilation) of air.
With regard to claim 3, Huang teaches each hole of the plurality of holes is a circle (Col. 1, Lines 63 – 65 & Fig. 1).
With regard to claim 10, Huang teaches the ventilated soundproof article may consist of more than two sheets comprising holes, such as a third sheet and/or fourth sheet between the first and second sheets (Col. 2, Lines 48 – 53).
With regard to claims 11 – 12, as shown in Figs. 1 – 7, the plurality of holes in each layer may be distributed differently and staggered from the first plurality of holes in the first layer 1.
With regard to claim 13, the holes may be other shapes besides round (circular) (Col. 2, Lines 42 – 44).
With regard to claims 15 – 17, Huang teaches each of the round holes 11, 21, 41 of the first sheet 1, the plastic film 2, and the second sheet 4 are aligned with particular intersections of the grooves 12 and 42 formed by a plurality of walls to create a plurality of self-contained grooves (channels) to allow for ventilation between the respective holes, as shown below in Fig. 6 (compared to Applicant’s Fig. 3). 

Huang’s Fig. 6:					Applicant’s Fig. 3:

    PNG
    media_image8.png
    551
    517
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    496
    708
    media_image9.png
    Greyscale


	With regard to claim 19, this claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As discussed above for claim 1, Huang et al. teach the glass structure for a vehicle. Furthermore, Ma teaches the opening rate of the first perforated plate 1 is generally greater than or equal to the other (second) perforated glass plate 9 (pg. 10). When the opening rate is not large, the sound insulation effective effectively reduces the noise impact on the other side of the noise source (pg. 10). Therefore, the opening rate of the first glass plate 1 is a “first means for absorbing a first sound absorption frequency range” and the opening rate of the second glass plate 9 is a “second means for absorbing a second sound absorption frequency range.”
With regard to claim 20, as discussed above for claim 1, Ma teaches the first sound absorption frequency range (of the first inner layer of glass) and the second sound absorption range (of the second inner layer of glass) is based on the opening rate (porosity) of the glass layer (i.e. a specific vehicle characteristic) (pg. 10).
With regard to claim 21, as discussed above for claim 1, Ma teaches the noise insulation (sound absorption frequency range) is based on the open rate (porosity), and the open rate (porosity) of the first inner glass layer may be greater than the second inner glass layer. Therefore, the first sound absorption frequency of the first inner layer of glass is different than the second sound absorption frequency of the second inner layer of glass.

Claim(s) 1 – 3, 10 – 13, & 15 – 21 are rejected under 35 U.S.C. 103 as being obvious by Huang (U.S. Patent No. 4,787,296), in view of Glassonweb.com (2012)( https://www.glassonweb.com/article/acoustic-properties-glass-not-so-simple) and Ma.
With regard to claims 1 & 18, Huang teaches ventilated soundproof glass comprising a first sheet of glass (1) and a second sheet of glass (4). Round holes in the first sheet of claim (11) are present on the center and outer edges of the glass (Figs. 1 & 4). The round holes are in different vertical and horizontal positions (edges and center) (Col. 1, Line 68 – Col. 2, Line 2, & Figs. 1 – 7). Between said first and second sheet is a gap formed from grooves on the inner surface of the glass sheets for the ventilation of air (Col. 2, Lines 2 – 10), as shown in Fig. 3 below. Huang teaches the ventilated soundproof article may consist of more than two sheets comprising holes, such as a third sheet and/or fourth sheet between the first and second sheets, wherein plastic sheets between each glass sheet form the channels (gaps), for enhancing the soundproofing effect (Col. 2, Lines 48 – 53).

    PNG
    media_image6.png
    737
    461
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    572
    221
    media_image7.png
    Greyscale

Huang does not explicitly teach the thickness of the inner layer of glass is selected as a function of a desired sound absorption frequency.
Glassonweb.com (2012) teaches every glass pane thickness has a weak frequency value, such that a frequency for which that glass is less ‘noise absorbent’ (sound absorption frequency) than for others. That value is known as critical frequency. The graphic below demonstrates sound reduction (in dB) measured at different frequency bands for glass panes of different thickness. The thicker the glass provides greater sound reduction (pgs. 9 – 10).

    PNG
    media_image5.png
    375
    424
    media_image5.png
    Greyscale

Therefore, based on the teachings of Glassonweb.com, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness through routine experimentation in order to achieve the desired sound absorption frequency. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Huang does not explicitly teach an embodiment in which there are a plurality of holes in the center and a greater amount of holes along the edge than in the center.
However, Huang does not limit the number of holes in the center or outer edges of the glass sheet. It would have been obvious to one of ordinary skill in the art to increase the number of holes in the center and/or edge regions of the sheet according to the size and dimensions of the glass sheet for the intended use. The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.B.
Huang fails to teach the porosity of the first layer of the inner glass layer and the second layer of the inner glass layer.
Ma teaches the opening ratio (porosity) of the perforated glass plate 1 (“inner layer of glass”) is 0.5 – 20% (pg. 8), which includes Applicant’s claimed range of 1 – 6%. The opening rate of the first perforated plate 1 is generally greater than or equal to the other (second) perforated glass plate 9 (pg. 10). When the opening rate is not large, the sound insulation effective effectively reduces the noise impact on the other side of the noise source (pg. 10).
Therefore, based on the teachings of Ma, it would have been obvious to one of ordinary skill in the art to modify the porosity of the first layer of the inner glass layer and the second glass layer such that it is in the range of 0.5 – 20% in order effectively reduce the noise impact on the opposing side of the glass from the noise source.

With regard to claim 2, Huang does not teach the size of the grooves (gaps) on the inner sides of the glass sheets.
	Ma teaches a glass laminate for sound insulation and ventilation wherein at least one glass sheet forming the laminate comprises a plurality of holes and a gap between at least two sheets of the laminate. The gap (5) between the perforated glass (inner layer of glass) and the ordinary glass (outer layer of glass) has a spacing of 1 mm to 500 mm (pg. 9), more preferably 1 – 30 mm (pg. 9), which overlaps with Applicant’s claimed range of 0.5 – 6 mm. The gap allows for the exchange of air (ventilation) through the holes of the glass sheets (pg. 6, first and last paragraphs). 
	Therefore, based on the teachings of Ma, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the gap (grooves between said first and second glass sheets) taught by Huang in the range of 1 mm to 30 mm to allow for the exchange (ventilation) of air.
With regard to claim 3, Huang teaches each hole of the plurality of holes is a circle (Col. 1, Lines 63 – 65 & Fig. 1).
With regard to claim 10, Huang teaches the ventilated soundproof article may consist of more than two sheets comprising holes, such as a third sheet and/or fourth sheet between the first and second sheets (Col. 2, Lines 48 – 53).
With regard to claims 11 – 12, as shown in Figs. 1 – 7, the plurality of holes in each layer may be distributed differently and staggered from the first plurality of holes in the first layer 1.
With regard to claim 13, the holes may be other shapes besides round (circular) (Col. 2, Lines 42 – 44).
With regard to claims 15 – 17, Huang teaches each of the round holes 11, 21, 41 of the first sheet 1, the plastic film 2, and the second sheet 4 are aligned with particular intersections of the grooves 12 and 42 formed by a plurality of walls to create a plurality of self-contained grooves (channels) to allow for ventilation between the respective holes, as shown below in Fig. 6 (compared to Applicant’s Fig. 3). 
Huang’s Fig. 6:					Applicant’s Fig. 3:

    PNG
    media_image8.png
    551
    517
    media_image8.png
    Greyscale
			
    PNG
    media_image9.png
    496
    708
    media_image9.png
    Greyscale

With regard to claim 19, this claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As discussed above for claim 1, Huang et al. teach the glass structure for a vehicle. Furthermore, Ma teaches the opening rate of the first perforated plate 1 is generally greater than or equal to the other (second) perforated glass plate 9 (pg. 10). When the opening rate is not large, the sound insulation effective effectively reduces the noise impact on the other side of the noise source (pg. 10). Therefore, the opening rate of the first glass plate 1 is a “first means for absorbing a first sound absorption frequency range” and the opening rate of the second glass plate 9 is a “second means for absorbing a second sound absorption frequency range.”
Additionally, as discussed above, Glassweb.com teaches the thicker the glass provides greater sound reduction (pgs. 9 – 10). Therefore, the thickness of the first inner glass layer is a “first means for absorbing a first sound absorption frequency range” and the thickness of the second inner glass layer is a “second means for absorbing a second sound absorption frequency range.”
With regard to claim 20, as discussed above for claim 1, Ma teaches the first sound absorption frequency range (of the first inner layer of glass) and the second sound absorption range (of the second inner layer of glass) is based on the opening rate (porosity) of the glass layer (i.e. a specific vehicle characteristic) (pg. 10).
With regard to claim 21, as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art to form each inner glass layer to have a different thickness (i.e. a first thickness and a second therefore), and therefore absorb a first sound absorption frequency range and a different second sound absorption frequency range.
Ma teaches the noise insulation (sound absorption frequency range) is based on the open rate (porosity), and the open rate (porosity) of the first inner glass layer may be greater than the second inner glass layer. Therefore, the first sound absorption frequency of the first inner layer of glass is different than the second sound absorption frequency of the second inner layer of glass.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ma and Nicolai et al. or Huang et al. and Ma, as applied to claim 1 above, and further in view of Yang (CN 108382023 A).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, Glassonweb.com, & Nicolai et al., or Huang et al., Glassonweb.com, and Ma, as applied to claim 1 above, and further in view of Yang (CN 108382023 A).
Ma and Huang fail to teach the total thickness of the inner layers of glass is thinner than the outer layer of glass (claim 6).
	Yang teaches bulletproof glass comprising a first glass sheet, a second glass sheet and a hollow cavity (9) between the first glass sheet (6) and the second glass sheet (8) (Fig. 1). Both the first and second glass sheets are provided with a plurality of ventilation holes (10 & 11) (paragraph [0088] & Fig. 1). The first glass layer has a thickness greater than the second glass layer (paragraphs [0010] & [0022]). The design of the two layer glass plate improves the ballistic performance (paragraph [0026]).
	Therefore, based on the teachings of Yang, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the thickness of the glass layers taught by the cited prior art above according to the intended use of the glass laminate, such as for the bulletproof glass.

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Nicolai et al. or Huang et al. and Ma, as applied to claim 1 above, and further in view of Fisher et al. (US 2016/0082705 A1).
Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Glassonweb.com, & Nicolai et al., or Huang et al., Glassonweb.com, and Ma, as applied to claim 1 above, and further in view of Fisher et al. (US 2016/0082705 A1).
Ma and Huang fail to teach the inner layer of glass has a higher strength than the outer layer of glass (claim 7).  Additionally, Ma fails to teach the chemical composition of the outer layer of glass and the inner layer of glass are the same.
Fisher et al. teach glass laminates for automotive glazing (windows) (paragraph [0003]) comprising at least one of the outer or inner sheets, or both, is chemically strengthened (paragraphs [0011] & [0047]).  When only the inner glass layer is chemically strengthened, the inner glass layer has a higher strength than the outer glass layer (claim 7).  In the embodiment in which both glass sheets are chemically strengthened, the inner glass layer and the outer glass layer have the same composition (paragraph [0023]) (claim 8).
Therefore, based on the teachings of Fisher et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to chemically strength one or both glass layers of the automotive window in order to increase the mechanical strength of the window.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ma & Nicolai et al. or Huang & Ma, as applied to claim 1 above, and further in view of Gosselin, J.R. and Chen (Gosselin et al.), Q. 2008. “A dual airflow window for indoor air quality improvement and energy conservation in buildings,” HVAC&R Research, 14(3), 359-372.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, Glassonweb.com, & Nicolai et al., or Huang et al., Glassonweb.com, and Ma, as applied to claim 1 above, and further in view of Gosselin, J.R. and Chen (Gosselin et al.), Q. 2008. “A dual airflow window for indoor air quality improvement and energy conservation in buildings,” HVAC&R Research, 14(3), 359-372.
Ma and Huang teach air enters the gap through the holes, but fails to teach an opening to the gap between the outer layer of glass and the inner layer of glass for providing airflow into the gap.
Gosselin et al. teach an airflow window design in which the air enters a gap between the glass sheets of a window for improved air quality and energy conservation, as shown in Fig. 2 below (pg. 2).

    PNG
    media_image10.png
    579
    1293
    media_image10.png
    Greyscale

Therefore, based on the teachings of Gosseling et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date for air to enter the gap between the two glass sheets of the window taught by Ma et al. or Huang via the side instead of the holes for improved air quality and energy conservation.

Response to Arguments
Applicant argues, “Applicant thanks Examiner for indication that Claim 1 as amended appears to overcome both Ma and Nicolai. Applicant has further amended the claims in view of the Examiners suggestions. Applicant respectfully requests withdrawal of the rejection of independent Claim 1 and allowance of the Claim” (Remarks, 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the interview summary for the interview conducted on March 10, 2022 (mailed from the USPTO on March 15, 2022). Contrary to Applicant’s assertion, the Examiner did not indicate the amendments to claim 1 would overcome the previous prior art rejections.

Applicant argues, “Claims 18 – 21 are new claims. No new matter has been added. Claims 20 – 21 each depend, directly or indirectly, from amended independent Claim 1 and incorporate all elements of the independent claim. Therefore, Applicant respectfully requests allowance of new claims 20 – 21. Applicant further respectfully request allowance of new independent Claims 18 – 19” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781